Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 1 of 21 PageID #: 585




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 JAMES WHATLEY,                                         )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )        No. 2:18-cv-00062-JRS-DLP
                                                        )
 RICHARD BROWN,                                         )
                                                        )
                                Respondent.             )


           ORDER DENYING PETITION FOR A WRIT OF HABEAS CORUPUS

        Petitioner James Whatley was convicted of murder in an Indiana state court. Mr. Whatley

 now seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He alleges that there is insufficient

 evidence to support his murder conviction and that his trial and appellate counsel rendered

 ineffective assistance of counsel in several respects. However, the Indiana Court of Appeals

 reasonably applied federal law in Mr. Whatley's direct and post-conviction appeals. Therefore, his

 petition for a writ of habeas corpus is denied, and a certificate of appealability will not issue.

                                                  I.
                                              Background

        Federal habeas review requires the Court to "presume that the state court's factual

 determinations are correct unless the petitioner rebuts the presumption by clear and convincing

 evidence." Perez-Gonzalez v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018); see 28 U.S.C.

 § 2254(e)(1). In its opinion affirming denial of Mr. Whatley's petition for post-conviction relief,

 the Indiana Court of Appeals summarized the relevant facts as follows:

        In the early morning hours of August 22, 2007, Whatley's girlfriend Debra Bigham
        drove Whatley and Ciera Pedrey to the Relax Inn in Indianapolis. The women
        waited in Whatley's car at the back of the motel while Whatley went to a room on
        the second floor to deliver crack cocaine. When he had not returned after about ten
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 2 of 21 PageID #: 586




       minutes, Bigham honked the horn. Apparently, Whatley had fallen asleep inside the
       motel room because he had been using cocaine and not sleeping for several days.

       Shortly thereafter, Bharat Patel, the owner and manager of the motel, approached
       the women with a flashlight and angrily demanded that they leave. This was not the
       first time that Patel had ordered Bigham and/or Whatley to leave the premises,
       which they frequented for illegal purposes. As Bigham explained that she was
       waiting for a friend, Patel picked up a rock and threw it at her. Bigham then drove
       to the front of the motel and sent Pedrey to get Whatley. As Pedrey walked toward
       the motel, Patel came around, picked up a beer bottle, and threw it at her, chasing
       her back to the car. Patel then hit the hood of the car and the windshield before
       Bigham and Pedrey drove away. Patel called the police to report the trespass around
       2:00 a.m.

       Bigham drove to a nearby gas station and called Whatley. She indicated that Patel
       had attacked her again and that she would not return to the motel to pick up Whatley.
       Instead, she agreed to meet him in a drive-in parking lot next to the motel. Whatley
       showed up several minutes later out of breath. He hurriedly directed Bigham into
       the passenger seat and as he sat in the driver seat, he stated: "Baby, you don't have
       to worry about it no more. He's not…going to f*** with you no more." Whatley
       then asked Bigham and Pedrey to check on Patel.

       The women went up an exterior stairway and found Patel lying motionless on his
       back on the second-floor balcony. Bigham shook Patel's leg but could not wake him.
       About this same time, IMPD Officer Conrad Simpson arrived at the motel in
       response to Patel's earlier call. As the women descended the stairs, they notified the
       officer that Patel needed help. Officer Simpson found Patel breathing but
       unresponsive with a laceration on the back of his head and blood coming out of one
       ear. Patel's right hand was clinched around a set of keys and a cordless phone and
       flashlight were near his body.

       Patel suffered a large contusion to the back left-side of his head with an associated
       skull fracture and brain injury. He never regained consciousness and died in the
       hospital about a month later once life support was removed. An autopsy revealed
       that Patel's death was caused by a blunt force injury to the back of his head. In the
       opinion of the pathologist, Dr. Kent Harshbarger, the injury was consistent with
       Patel falling and striking his head on the ground.

       On September 20, 2007, Bigham gave a statement to police regarding the events in
       question. In addition to providing many of the facts as set out above, she indicated
       that Whatley picked her and Pedrey up from the gas station after they were
       permitted to leave the scene. He then told Bigham that he had struck Patel in the
       head two times with his fist.


                                                 2
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 3 of 21 PageID #: 587




        Shortly after Patel's death, Christina Wilson – a resident of the motel – came forward
        as an eyewitness in the case. On the night in question, Wilson came upon a heated
        confrontation between Patel and two individuals that were inside a vehicle, and then
        she hurried toward her room on the second floor on Patel's direction. Wilson
        watched from her doorway as Patel came upstairs and pounded on a door. She
        observed a black male come out of another room and walk up to and hit Patel, who
        immediately fell backward to the concrete floor. Wilson could not see whether the
        man used his fist or an object. After striking Patel, the man turned and walked down
        the stairs and around the building. Wilson could not identify the man but provided
        a general description.

        On September 25, 2007, the State charged Whatley with murder. Specifically, the
        State alleged that Whatley knowingly killed Patel "by striking with his fists at and
        against [Patel], thereby inflicting mortal injuries upon [Patel]".

        While in the Marion County Jail, Whatley spoke about his case with another inmate,
        Lonnie Carson, in the spring of 2008 and showed him related documents. Carson
        sent a letter to the prosecutor in early May 2008. According to Carson, Whatley
        indicated he struck Patel once in the back leftside of the head with a hammer and
        then went through Patel's pockets. Whatley also told Carson that there were three
        female witnesses that he wanted to "disappear if at all possible." Further, Whatley
        told Carson that he was concerned he left a footprint at the scene so he burned the
        shoes along with the hammer.

        Whatley's two-day jury trial commenced on August 25, 2008. Wilson, Bigham, and
        Carson were among the witnesses for the State. Despite Carson's reference to a
        hammer, the State proceeded under the theory that Whatley approached his
        unsuspecting victim and forcefully struck him once or twice with his fist, knocking
        Patel backward to the concrete ground. At trial, the State used Carson's testimony
        to show that Whatley admitted striking Patel and characterized the reference to the
        hammer as bragging by Whatley. In addition to aggressively cross examining the
        witnesses in an attempt to discredit them, Whatley's trial counsel also requested an
        instruction on involuntary manslaughter, a lesser included offense.

 Whatley v. State, 86 N.E.3d 236, 2017 WL 2291328, *1–2 (Ind. Ct. App. May 25, 2017)

 (Whatley II) (record citations omitted).

        Mr. Whatley was convicted of murder and sentenced to sixty years. Id. On direct appeal,

 he challenged the sufficiency of the evidence and the admission of evidence regarding drug use

 and dealing. Whatley v. State, 908 N.E.2d 276 (Ind. Ct. App. 2009) (Whatley I). The Indiana Court


                                                  3
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 4 of 21 PageID #: 588




 of Appeals affirmed Mr. Whatley's murder conviction, and the Indiana Supreme Court denied his

 petition for transfer. Dkt. 14-2 at 4.

           Following his direct appeal, Mr. Whatley filed a petition for post-conviction relief in state

 court. He asserted that both his trial and appellate counsel provided ineffective assistance in several

 respects. See generally Whatley II, 2017 WL 2291328. The trial court denied Mr. Whatley's

 petition following a hearing, and the Indiana Court of Appeals affirmed. Id. at *9. The Indiana

 Supreme Court denied Mr. Whatley's petition to transfer. Dkt. 14-3 at 10.

           Mr. Whatley filed the instant petition for a writ of habeas corpus on February 9, 2018. He

 alleged that (1) the evidence was insufficient to support his conviction of murder; (2) trial counsel

 was ineffective for failing to object to three jury instructions, parts of Carson's testimony, and the

 prosecutor's statements during closing argument; and (3) appellate counsel was ineffective for

 failing to raise those issues on appeal and failing to adequately present the sufficiency argument.

 Dkt. 2.

           After reviewing the record and the parties' briefs here, the Court concluded it was in the

 interests of justice to appoint counsel pursuant to 18 U.S.C. § 3006A(a)(2). Dkts. 27, 30. On June

 2, 2020, appointed counsel filed an amended petition. The amended petition incorporated Mr.

 Whatley's previous arguments and added additional allegations: that trial counsel was ineffective

 for failing to present a plea offer to Mr. Whatley, for failing to adequately investigate his case, and

 for preventing Mr. Whatley from testifying at trial. Dkt. 45. The respondent filed a return to the

 amended petition, dkt. 47, and Mr. Whatley responded, dkt. 48.




                                                    4
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 5 of 21 PageID #: 589




                                                 II.
                                           Applicable Law

        A federal court may grant habeas relief only if the petitioner demonstrates that he is in

 custody "in violation of the Constitution or laws . . . of the United States." 28 U.S.C. § 2254(a).

 The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") directs how the Court

 must consider petitions for habeas relief under § 2254. "In considering habeas corpus petitions

 challenging state court convictions, [the Court's] review is governed (and greatly limited) by

 AEDPA." Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

 marks omitted). "The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

 retrials and to ensure that state-court convictions are given effect to the extent possible under law."

 Id. (citation and quotation marks omitted).

        A federal habeas court cannot grant relief unless the state court's adjudication of a federal

 claim on the merits:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d).

        "The decision federal courts look to is the last reasoned state-court decision to decide the

 merits of the case, even if the state's supreme court then denied discretionary review." Dassey, 877

 F.3d at 302. "Deciding whether a state court's decision 'involved' an unreasonable application of

 federal law or 'was based on' an unreasonable determination of fact requires the federal habeas

 court to train its attention on the particular reasons—both legal and factual—why state courts


                                                   5
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 6 of 21 PageID #: 590




 rejected a state prisoner's federal claims, and to give appropriate deference to that decision[.]"

 Wilson v. Sellers, 138 S. Ct. 1188, 1191–92 (2018) (citation and quotation marks omitted). "This

 is a straightforward inquiry when the last state court to decide a prisoner's federal claim explains

 its decision on the merits in a reasoned opinion." Id. "In that case, a federal habeas court simply

 reviews the specific reasons given by the state court and defers to those reasons if they are

 reasonable." Id.

        "For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

 an incorrect application of federal law." Harrington v. Richter, 562 U.S. 86, 101 (2011). "A state

 court's determination that a claim lacks merit precludes federal habeas relief so long as fairminded

 jurists could disagree on the correctness of the state court's decision." Id. "If this standard is

 difficult to meet, that is because it was meant to be." Id. at 102. "The issue is not whether federal

 judges agree with the state court decision or even whether the state court decision was correct. The

 issue is whether the decision was unreasonably wrong under an objective standard." Dassey, 877

 F.3d at 302. "Put another way, [the Court] ask[s] whether the state court decision 'was so lacking

 in justification that there was an error well understood and comprehended in existing law beyond

 any possibility for fairminded disagreement.'" Id. (quoting Richter, 562 U.S. at 103).

        If the last reasoned state court decision did not adjudicate the merits of a claim, or if the

 adjudication was unreasonable under § 2254(d), federal habeas review of that claim is de novo.

 Thomas v. Clements, 789 F.3d 760, 766−68 (7th Cir. 2015).




                                                  6
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 7 of 21 PageID #: 591




                                                  III.

                                              Discussion

         Mr. Whatley raised three grounds for relief in his pro se habeas petition: (1) the state

 presented insufficient evidence to convict him of murder, (2) ineffective assistance of trial counsel

 based on four instances of deficient performance, and (3) ineffective assistance of appellate

 counsel based on four corresponding instances of deficient performance. Appointed counsel added

 three additional allegations of ineffective assistance of trial counsel in Mr. Whatley's amended

 petition.

     A. Sufficiency of the Evidence

         The Supreme Court provided the standard for sufficiency of the evidence claims in habeas

 petitions in Jackson v. Virginia, 443 U.S. 307 (1979). In that case, the Court explained that

 evidence is sufficient to support a conviction if, "after viewing the evidence in the light most

 favorable to the prosecution, any rational trier of fact could have found the essential elements of

 the crime beyond a reasonable doubt." Id. at 319 (emphasis original). "[H]abeas reviews of Jackson

 claims are subject to two levels of judicial deference creating a high bar: first, the state appellate

 court determines whether any rational trier of fact could have found the evidence sufficient;

 second, a federal court may only overturn the appellate court's finding of sufficient evidence if it

 was objectively unreasonable." Saxon v. Lashbrook, 873 F.3d 982, 987–88 (7th Cir. 2017).

 "Federal review of these claims . . . turns on whether the state court provided fair process and

 engaged in reasoned, good-faith decisionmaking when applying Jackson's 'no rational trier of fact'

 test." Gomez v. Acevedo, 106 F.3d 192, 199 (7th Cir. 1999).




                                                   7
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 8 of 21 PageID #: 592




         Mr. Whatley argues that the state did not prove that he possessed the requisite intent for

 murder.1 To prove Mr. Whatley committed murder, the state was required to show that

 Mr. Whatley "knowingly or intentionally kill[ed]" Mr. Patel. Whatley I, at 284 (citing Ind. Code

 35-42-1-1). Mr. Whatley alleges the evidence shows that he was at most guilty of involuntary

 manslaughter, a lesser included crime of murder. A person commits involuntary manslaughter if

 he "kills another human being while committing or attempting to commit . . .battery." Ind. Code

 35-42-1-4.

         In addressing this challenge to the sufficiency of the evidence, the Indiana Court of Appeals

 correctly articulated the Jackson standard. Whatley I, 908 N.E.2d at 282. It then reviewed the

 evidence against Mr. Whatley and concluded that a reasonable jury could have convicted him of

 murder, explaining:

         The jury was instructed on murder and on the lesser included offense of involuntary
         manslaughter. The jury determined from the facts presented to it that Whatley was
         guilty of murder. According to the evidence, Whatley struck Patel with a hammer
         or two times with his fist. At the time that Whatley struck Patel, Patel did not have
         his arms up and was not in a defensive posture. Whatley told Bigham that Patel was
         "not going to f––– with [her] no more," and that Patel "will never mess with
         [Bigham] and never attack [her] again." Transcript at 86, 120. The pathologist who
         performed an autopsy testified that Patel died from "blunt force injury with
         associated skull fracture and then associated injury to the brain." Id. at 174. The
         pathologist also testified that "a significant amount of force" was required to
         produce the fracture to Patel's skull and the impact contusions to Patel's brain. Id.
         at 174–175. Patel's blood was found on three different parts of the flashlight,
         including the lens, the handle, and the strap. DNA analysis revealed that another
         individual's blood was commingled with Patel's blood on certain portions of the
         flashlight, but the analysis did not provide a positive identification of that
         individual. Given the facts of the case, we conclude that the State presented
         evidence of probative value from which a reasonable trier of fact could have found
         Whatley guilty beyond a reasonable doubt of murder.


 1
   In his direct appeal, Mr. Whatley raised two additional grounds in support of his sufficiency of the
 evidence claim—that Indiana's "incredible dubiosity" rule applied, and two of the prosecution's witnesses
 were not credible. Mr. Whatley does not pursue these arguments in his habeas petition.
                                                    8
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 9 of 21 PageID #: 593




 Id. at 284–85.

        The Court agrees that a rational trier of fact could have viewed the evidence as a whole and

 concluded that Mr. Whatley had the required knowledge or intent to murder Mr. Patel. "To

 'knowingly' kill requires, at a minimum, awareness on the part of the defendant of a high

 probability that death will result from his actions." Williams v. State, 749 N.E.2d 1139, 1141

 (Ind. 2001). "[A]n intent to kill may be inferred from a single blow," and a jury can consider a

 variety of factors to infer knowledge or intent to kill—including the use of a deadly weapon, the

 nature of the attack and circumstances surrounding the crime, the duration, brutality and relative

 strengths of the defendant and victim, and repetitious blows of magnitude. Nunn v. State, 601

 N.E.2d 334, 339 (Ind. 1992). Several of these factors were present here, including evidence of

 multiple blows, Mr. Patel not having a defensive posture, and Mr. Whatley's incriminating

 statements to Bigham after the incident. The Indiana Court of Appeals' analysis of this issue was

 reasonable, and Mr. Whatley is not entitled to relief.

    B. Ineffective Assistance of Counsel (Original Petition)

        Mr. Whatley next asserts claims of ineffective assistance of trial and appellate counsel.

 A criminal defendant has a right under the Sixth Amendment to effective assistance of counsel.

 See Strickland v. Washington, 466 U.S. 668, 687 (1984). For a petitioner to establish that

 "counsel's assistance was so defective as to require reversal," he must make two showings: (1) that

 counsel rendered deficient performance that (2) prejudiced the petitioner. Id. "This inquiry into a

 lawyer's performance and its effects turns on the facts of the particular case, which must be viewed

 as of the time of counsel's conduct." Laux v. Zatecky, 890 F.3d 666, 673–74 (7th Cir. 2018)

 (citation and quotation marks omitted). "As for the performance prong, because it is all too easy


                                                  9
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 10 of 21 PageID #: 594




  to conclude that a particular act or omission of counsel was unreasonable in the harsh light of

  hindsight, Strickland directs courts to adopt a strong presumption that counsel's conduct falls

  within the wide range of reasonable professional assistance." Id. at 674 (citation and quotation

  marks omitted). "The prejudice prong requires the defendant or petitioner to 'show that there is a

  reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

  would have been different.'" Id. (quoting Strickland, 466 U.S. at 694).

         Upon reviewing the post-conviction court's denial of Mr. Whatley's petition, the Indiana

  Court of Appeals correctly stated the Strickland standard. Whatley v. State, 86 N.E.3d 236, 2017

  WL 2291328, *3 (Ind. Ct. App. May 25, 2017). Where the alleged instance of ineffective

  assistance of trial counsel overlapped with a claim against appellate counsel, the court addressed

  them together. This Court will do the same as it proceeds to address each instance of alleged

  ineffective assistance.

     1. Jury Instructions

         Mr. Whatley contends that his trial counsel performed deficiently when he failed to object

  to final jury instructions seven and eight and failed to adequately object to instruction ten, and that

  appellate counsel was ineffective for failing to challenge the instructions on appeal.

         Mr. Whatley argues instructions seven and eight precluded the jury from considering

  involuntary manslaughter because the instructions essentially indicated to the jury that it could

  consider involuntary manslaughter only if it first found Mr. Whatley not guilty of murder.

  Mr. Whatley relies on Roberson v. State, 982 N.E.2d 452 (Ind. 2013). In that case, the jury

  instruction indicated that the jury could only consider convicting the defendant of voluntary

  manslaughter if it first found him not guilty of murder. Id. at 460. That was error because of a


                                                    10
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 11 of 21 PageID #: 595




  unique feature of Indiana's voluntary manslaughter statute, which shares all the elements of murder

  but also requires the State to disprove the existence of sudden heat. Id. But in Mr. Whatley's case,

  "[t]he element distinguishing murder from involuntary manslaughter is what the defendant intends

  to do—kill or batter." Whatley II, 2017 WL 2291328 at *5. Thus, "[u]nlike when voluntary

  manslaughter is at issue, once the jury determined that Whatley knowingly killed Patel there was

  no additional consideration (such as, the absence of sudden heat) to finding Whatley guilty of

  murder." Id. The post-conviction appellate court concluded that—as a matter of state law— neither

  trial nor appellate counsel performed deficiently because any objection to instructions seven and

  eight would have failed. Id. This Court cannot question an Indiana court's application of Indiana

  law. Miller v. Zatecky, 820 F.3d 275, 277 (7th Cir. 2016) (citing Estelle v. McGuire, 502 U.S. 62,

  67−68 (1991)). Accordingly, Mr. Whatley is not entitled to relief with respect to instructions seven

  and eight.

         Mr. Whatley next challenges final instruction ten, which he contends created the type of

  mandatory presumption regarding intent prohibited by Sandstrom v. Montana, 442 U.S. 510

  (1979). In Sandstrom, the trial court told the jury that "the law presumes that a person intends the

  ordinary consequences of his voluntary acts," but did not tell the jury that the presumption could

  be rebutted. Id. at 512. The instruction therefore replaced the State's obligation to prove mens rea

  with a requirement of proving only that the defendant's actions were voluntary. Id at 514–24.

         Here, instruction ten stated:

         An individual who inflicts injury upon another is deemed by law to be guilty of
         homicide if the injury contributed mediately or immediately to the death of the other
         person. In order for an intervening cause to break the chain of criminal
         responsibility, it must be so extraordinary that it would be unfair to hold the
         defendant responsible for the actual result. A defendant is said to have contributed


                                                  11
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 12 of 21 PageID #: 596




         mediately or immediately to a death when he has put in motion a series of events
         ultimately ending in the Victim's death.

  Whatley II, 2017 WL 2291328 at *5. The Indiana Court of Appeals recognized the Sandstrom

  holding. Id. It held that instruction ten did not violate Sandstrom because the instruction dealt with

  causation and intervening causes but said nothing about intent or any other essential element of

  the charged offense. Id. The court found that "no reasonable juror could have understood this

  instruction as a mandatory presumption on the element of intent." Id. Accordingly, Mr. Whatley's

  trial counsel was not ineffective for failing to make a stronger record when he objected to

  instruction ten, nor was appellate counsel ineffective for not raising it on appeal.

         This was a reasonable application of Sandstrom. "It is well-established that 'a single

  instruction to the jury may not be judged in artificial isolation, but must be viewed in the context

  of the overall charge.'" Benefiel v. Davis, 357 F.3d 655, 662 (7th Cir. 2004) (quoting Boyd v. United

  States, 271 U.S. 104, 107 (1926) and citing Cupp v. Naughten, 414 U.S. 141, 146-47 (1973)). The

  jury was properly instructed on the elements of murder and involuntary manslaughter, the

  definition of "knowingly," and that all the instructions must be considered together. Appellant's

  App'x at 68–69, 80, 86. Viewing the instructions as a whole, the Court agrees that no juror would

  have interpreted instruction ten as creating a mandatory presumption on the element of intent.

  Mr. Whatley's trial and appellate counsel were "not ineffective for failing to raise meritless

  claims." Warren v. Baenen, 712 F.3d 1090, 1104 (7th Cir. 2013).

     2. Carson's Testimony

         Mr. Whatley contends that his trial counsel performed deficiently when he failed to object

  to Lonnie Carson's testimony that Mr. Whatley told him he had hit Mr. Patel with a hammer.

  Because the state charged Mr. Whatley with hitting the victim with his fist, he argues that evidence

                                                   12
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 13 of 21 PageID #: 597




  that he struck the victim with a hammer should have been excluded. The Indiana Court of Appeals

  held that defense counsel's overall strategy was to challenge the credibility of the state's witnesses

  and that trial counsel may have strategically decided against objecting to the hammer testimony

  because it contradicted the state's theory of the case that Mr. Whatley struck the victim with his

  fist. After all, Mr. Carson's testimony on this point was not consistent with the eyewitness

  testimony or any other evidence presented at trial. Thus, the appellate court reasoned, the mention

  of a hammer may have weakened Mr. Carson's credibility with the jury. Whatley II, 2017 WL

  2291328 at *6. The appellate court also found that the state proceeded under the theory that

  Mr. Whatley struck Mr. Patel once or twice with his fist and "characterized the reference to the

  hammer as bragging by Whatley." Id. at *2. The court concluded, "Given the overall defense

  strategy was to challenge the credibility of the State's lay witnesses (i.e. Carson, Bigham, and

  Wilson), we cannot say that trial counsel's failure to object to the hammer reference was so

  deficient or unreasonable as to fall outside of the objective standard of reasonableness." Id. at *6.

         It could be argued the Indiana Court of Appeals' reasoning on trial counsel's performance

  demonstrates a strained reading of the record. While it is true that trial counsel's strategy was to

  attack the credibility of the state's witnesses, trial counsel never drew the jury's attention to the

  inconsistency of Mr. Carson's version of events on cross examination or in his closing argument.

  See Tr. 265–66, 307–09. Rather, trial counsel emphasized that Mr. Carson had a lengthy criminal

  record and was going to possibly receive a sentence modification in exchange for his testimony.

  Id.; see also PCR Tr. at 61 (trial counsel testifying that strategy is generally to impeach the

  credibility of jailhouse snitches). And although the state did not explicitly argue that Mr. Whatley

  used a hammer instead of his fists, on direct appeal, the court considered the hammer testimony as


                                                   13
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 14 of 21 PageID #: 598




  evidence that the state had proven Mr. Whatley had committed murder. See Whatley I, 908 N.E.2d

  at 284–85 ("According to the evidence, Whatley struck Patel with a hammer or two times with his

  fist.") (citing Williams, 749 N.E.2d at 1141, for the proposition that jury could infer intent from

  evidence that victim was hit with a hard object).

          The Court need not decide whether the state court unreasonably adjudicated the

  performance prong, though, because Mr. Whatley has failed to demonstrate prejudice. The other

  factors highlighted by the Indiana Court of Appeals on direct appeal—Mr. Whatley's statement to

  his girlfriend that he struck Mr. Patel twice and would not "f--- with her no more," eyewitness

  testimony that Mr. Patel was struck without provocation, the blood-stained flashlight, the nature

  of Mr. Patel's skull injury—all supported Mr. Whatley's murder conviction. Mr. Whatley has not

  shown a reasonable probability that the outcome of his trial would have been different had trial

  counsel successfully suppressed any testimony about the hammer, and he is not entitled to relief

  on this issue.

          The Indiana Court of Appeals further found that Mr. Whatley had waived his argument

  that appellate counsel was ineffective for not raising this evidentiary issue on appeal as

  fundamental error because he failed to develop any analysis on the issue. Whatley II, 2017 WL

  2291328 at *5, n.5. This Court will not review a question of federal law decided by a state court if

  that decision rests on state law grounds that are independent of the federal question and adequate

  to support the judgment. Walker v. Martin, 562 U.S. 307, 315 (2011). Waiver is one such issue.

  See Richardson v. Lemke, 745 F.3d 258, 270–71 (7th Cir. 2014). Accordingly, Mr. Whatley cannot

  obtain relief with respect to appellate counsel's decision not to raise this issue on direct appeal.




                                                    14
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 15 of 21 PageID #: 599




      3. Prosecutorial Misconduct

          Mr. Whatley next argues that trial counsel was ineffective for failing to object to improper

  comments made by the State during closing argument. He argues the prosecutor "consistently and

  repeatedly told the jury that Whatley knowingly killed Patel," made statements of personal opinion

  unsupported by evidence, and directed the jury to not allow Mr. Whatley to go free. Dkt. 2

  at 21−22.

          The Indiana Court of Appeals held that neither trial counsel nor appellate counsel

  performed deficiently for failing to challenge the prosecutor's statements because they were not

  objectionable. Whatley II, 2017 WL 2291328 at *6–7. First, it observed that the state's repeated

  references to Mr. Whatley knowingly killing Mr. Patel were proper because it was the state's

  burden to prove Mr. Whatley's intent, and the statements fairly characterized the state's evidence.

  Id. at *6.

          Next, the court discussed the prosecutor's statements about various circumstances where

  people wear helmets to protect their head from injury because people know that head injuries have

  a high probability of leading to "bruising and contusions and blood in the ventricles" and other

  serious injury. Tr. 317. Mr. Whatley argued the statements were not supported by any evidence.

  The appellate court found those statements were proper because "jurors are expected to apply

  common sense and draw upon their accumulated background knowledge and experience when

  considering the evidence." Whatley II, 2017 WL 2291328 at *7.

          The court concluded, "None of the specific examples argued by Whatley were cause for an

  objection by trial counsel." Id. The appellate court's determination that counsel was not ineffective




                                                   15
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 16 of 21 PageID #: 600




  for failing to raise meritless objections was reasonable, and Mr. Whatley is not entitled to relief on

  this issue.

      4. Evidence of Intervening Cause of Death

          Mr. Whatley next alleges that trial counsel was ineffective for failing to present evidence

  of an intervening cause of Mr. Patel's death. He asserts that trial counsel should have elicited this

  testimony from either an independent expert or by appropriately cross-examining the state's expert,

  forensic pathologist Dr. Kent Harshbarger.

          At trial, Dr. Harshbarger testified that Mr. Patel's cause of death was "blunt force injury

  with associated skull fracture and then associated injury to the brain." Tr. 174. The blunt force

  injury was consistent with Mr. Patel hitting his head on the concrete. Id. at 175–76, 180–81. While

  Mr. Patel was in the hospital, he suffered a "large infarctus stroke of the left hemisphere of the

  brain, probably from the swelling," and he also developed pneumonia and severe pulmonary

  edema. Id. at 177, 180. Dr. Harshbarger attributed the stroke, pneumonia, and edema as resulting

  from the head injury. Id. at 180.

          Mr. Whatley did not present any evidence from an independent expert during post-

  conviction proceedings to show some intervening cause of Mr. Patel's death. He did call

  Dr. Harshbarger as a witness, but the pathologist was unable to testify about anything of substance

  because Mr. Whatley's post-conviction counsel failed to provide him with his autopsy report or

  any other relevant evidence from the trial. PCR Tr. 35, 74. Trial counsel also had little memory of

  his course of investigation because post-conviction counsel did not subpoena his file. Id. at 57, 64.

  As a matter of practice, trial counsel would have reviewed Dr. Harshbarger's autopsy report along

  with any medical records and cross-examined Dr. Harshbarger on a "wide range of questions." Id.


                                                   16
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 17 of 21 PageID #: 601




  at 64. Indeed, trial counsel questioned Dr. Harshbarger about the medications Mr. Patel was

  prescribed, whether he had been tested for drugs or alcohol in his system, and other matters.

  Tr. 183–94.

         The Indiana Court of Appeals found that the "evidence regarding Patel's cause of death was

  clearly established at trial" and rejected Mr. Whatley's "unsupported and self-serving opinion that

  Patel's stroke was likely independent of the head injury." Whatley II, 2017 WL 2291328 at *8.

  This was a reasonable application of Strickland. Where the cause of death is an issue at trial,

  counsel no doubt has a duty to investigate alternative explanations of the victim's death. See Dunn

  v. Jess, --- F. 3d ---, 2020 WL 6883423, at *7–8 (7th Cir. Nov. 24, 2020). Dunn, a factually similar

  Seventh Circuit case, involved a man who was convicted of felony murder after he slapped a drunk

  bar patron, causing the victim to fall and hit his head on the pavement in the parking lot. The court

  found that trial counsel performed deficiently by failing to review exculpatory medical reports and

  failing to call a forensic pathologist with whom he had conferred to challenge the state medical

  examiner's theory of the victim's death. Id. Trial counsel's decision was not strategic because it

  was based on a misapprehension of the medical examiner's opinion. Id. But here there is no

  evidence that trial counsel ignored exculpatory medical evidence or that Dr. Harshbarger's medical

  opinion was unsound. Mr. Whatley is not entitled to relief on this issue.

     5. Failure to Present a Well-Argued Sufficiency Claim

         Mr. Whatley's final claim of ineffective assistance of appellate counsel was that appellate

  counsel failed to raise the sufficiency of the evidence claim well. "The general Strickland standard

  governs claims of ineffective assistance of appellate counsel as well as trial counsel." Makiel v.

  Butler, 782 F.3d 882, 897 (7th Cir. 2015).


                                                   17
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 18 of 21 PageID #: 602




         The Indiana Court of Appeals first reviewed appellate counsel's sufficiency argument.

  Whatley II, 2017 WL 2291328 at *8. In her brief, appellate counsel attacked the credibility of

  Carson and Bigham. She emphasized that Wilson, the only eyewitness, testified that she saw a

  man strike Mr. Patel once causing him to fall and was surprised at the result of the strike because

  it did not seem particularly hard. Counsel asked, "Who hits a person one (1) time and thinks of

  even the slim possibility that he will hit his head with such force that he will die?" Id. (quoting

  appellate brief at 72). Counsel argued in her reply brief that the facts of this case were similar to

  those in Nunn, 601 N.E. 2d 334, where the Indiana Supreme Court reduced a murder conviction

  to involuntary manslaughter. Counsel then sought transfer to the Indiana Supreme Court on this

  issue, again relying on Nunn. The post-conviction appellate court noted that Mr. Whatley "simply

  rehashe[d] the sufficiency argument that was already ably presented by counsel on direct appeal,"

  and accordingly held that appellate counsel was not ineffective in her presentation of the issue. Id.

         This was a reasonable application of Strickland. Mr. Whatley points to no evidence or case

  that appellate counsel should have highlighted that would have produced a different outcome.

  Thus, Mr. Whatley is not entitled to relief on this issue.

      C. Ineffective Assistance of Counsel (Amended Petition)

         Appointed counsel added three new allegations of ineffective assistance of counsel in the

  amended petition. First, he argues that trial counsel was deficient for failing to present a plea

  agreement to Mr. Whatley and that if Mr. Whatley had been presented with a plea, he would have

  accepted it. Second, he argues that trial counsel failed to investigate (though without specifying

  precisely what counsel failed to investigate). Dkt. 45 at 4. Third, he alleges that trial counsel


  2
   The appellate brief is docketed at 14-4; however, page seven is missing. The Court credits the Indiana
  Court of Appeal's citation to the record.
                                                    18
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 19 of 21 PageID #: 603




  prevented Mr. Whatley from exercising his constitutional right to testify at trial by telling

  Mr. Whatley to "sit there and shut up." Counsel included a verified declaration by Mr. Whatley in

  support of these claims. Dkt. 45-1.

          The respondent argues these three claims are time-barred, procedurally defaulted, and

  otherwise meritless, and that the Court cannot consider the declaration.

          Before bringing a claim in a § 2254 petition, a petitioner must fairly present it "throughout

  at least one complete round of state-court review, whether on direct appeal of his conviction or in

  post-conviction proceedings." Richardson, 745 F.3d at 268. Otherwise, the claim is procedurally

  defaulted. Id. These claims are procedurally defaulted. In his state post-conviction proceedings,

  Mr. Whatley did not allege ineffective assistance of counsel related to plea negotiations or whether

  he should testify at trial. Nor did he raise a claim that a more thorough investigation would have

  resulted in either a plea agreement or better result at trial.3

          A petitioner may obtain review on the merits of a procedurally defaulted claim if he

  establishes cause and prejudice to excuse the default or shows that the failure to consider the claim

  on the merits would result in a fundamental miscarriage of justice. McDowell v. Lemke, 737 F.3d

  476, 483 (7th Cir. 2013). Mr. Whatley did not acknowledge the procedural default in his amended

  petition, or in his reply. See dkt. 48 at 1 (stating only issues in dispute are whether new claims

  relate back to his original petition, whether counsel was ineffective, and whether the Court should

  consider Mr. Whatley's declaration). Consequently, he made no argument that there was any

  reason to excuse the default.



  3
    The nature of the "failure to investigate" claim is not entirely clear. To the extent appointed counsel argues
  that trial counsel should have investigated Mr. Patel's medical condition or cause of death more thoroughly,
  the Court relies on its previous analysis of this issue.
                                                        19
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 20 of 21 PageID #: 604




         Because the claims are procedurally defaulted, which is fatal to Mr. Whatley’s additional

  claims in his amended petition, the Court need not address respondent's other arguments.

                                                   IV.
                                      Certificate of Appealability

         "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

  court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

  Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

  "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

  of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In deciding whether a certificate of

  appealability should issue, "the only question is whether the applicant has shown that jurists of

  reason could disagree with the district court's resolution of his constitutional claims or that jurists

  could conclude the issues presented are adequate to deserve encouragement to proceed further."

  Buck, 137 S. Ct. at 773 (citation and quotation marks omitted).

         Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

  Courts requires the district court to "issue or deny a certificate of appealability when it enters a

  final order adverse to the applicant." No jurist of reason could disagree that the Indiana Court of

  Appeals reasonably applied federal law when it analyzed Mr. Whatley's sufficiency of the evidence

  argument on direct appeal and his ineffective assistance of counsel claims on post-conviction

  review. Further, no jurist would disagree that the claims presented in Mr. Whatley's amended

  habeas petition were procedurally defaulted. Therefore, a certificate of appealability is denied.




                                                    20
Case 2:18-cv-00062-JRS-DLP Document 49 Filed 12/04/20 Page 21 of 21 PageID #: 605




                                                  V.
                                               Conclusion

          Mr. Whatley's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 is denied

  and a certificate of appealability shall not issue.

          Final Judgment in accordance with this decision shall issue.

          IT IS SO ORDERED.



  Date: 12/4/2020



  Distribution:

  JAMES WHATLEY
  127725
  WABASH VALLEY - CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only

  Andrew A. Kobe
  INDIANA ATTORNEY GENERAL
  andrew.kobe@atg.in.gov

  Terry Tolliver
  Attorney for Petitioner
  terry@bmgindy.com




                                                    21
